Citation Nr: 1022276	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-24 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative left knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to January 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a postoperative left knee 
disorder with an evaluation of 10 percent effective August 6, 
2004.

This appeal was previously before the Board and the Board 
remanded the claim in June 2007 and February 2008 for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

In January 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further action is still 
required prior to adjudicating the Veteran's claim.

The record indicates that the Veteran was apparently provided 
with a VA examination in August 2009, but the report of such 
examination has not been associated with the claims file.  In 
October 2009, the Veteran informed VA by telephone that he 
had undergone a VA examination on August 25, 2009.  Further, 
in the examination reports of October 2009 and March 2010 VA 
examinations, the examiner indicated that he had examined the 
Veteran in August 2009.  On remand, the report of such VA 
examination should be obtained.  

Ongoing medical records should also be requested.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).
Additionally, the April 2010 supplemental statement of the 
case indicates that the RO granted the Veteran a temporary 
100 percent evaluation for convalescence for the period from 
September 23, 2009 to January 1, 2010.  However, the 
determination granting the Veteran the temporary 100 percent 
evaluation has not been associated with the claims file.  
Thus, on remand, a copy of the rating action and any other 
relevant records pertaining to the left knee disability 
(possibly contained in a temporary file at the North Little 
Rock RO) should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file a copy of the August 2009 VA joints 
examination report, and copies of relevant 
VA treatment records dating since November 
2009 from the Central Arkansas Veterans 
Healthcare System.

2.  Obtain and associate with the claims 
file a copy of the rating action granting 
the Veteran a temporary 100 percent 
evaluation for convalescence for the 
period from September 23, 2009 to January 
1, 2010, as well as any records pertaining 
to the left knee disability (possibly 
contained in a temporary file at the North 
Little Rock RO).  If no such determination 
or records exist, that fact should be 
documented in the claims file.

3.  Ask the Veteran to provide the names 
and addresses of any private treatment 
providers who have treated his left knee 
disability since November 2009.  After 
securing the necessary release, the RO/AMC 
should request any records identified by 
the Veteran that are not duplicates of 
those already contained in the claims file.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


